DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/15/20 and 11/4/20 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataraman et al. (US 2012/0178003).
Regarding claims 1 and 14, Venkataraman teaches a fuel cell system and method of operating a fuel cell system including:
a fuel cell stack (9);

an anode exhaust conduit (23B) configured to receive the anode exhaust from the anode recuperator (137);
a cathode exhaust conduit (24) configured to receive a cathode exhaust from the fuel cell stack (9);
an anode tail gas oxidizer (ATO) (10) surrounding the anode recuperator (137) (See Figure 18B) and configured to receive the cathode exhaust (24);
and an ATO injector, or combined splitter (107) and mixer (801) ([0109]), comprising:
vanes (803) configured to swirl the cathode exhaust ([0117]-[0118]); and
an arcuate body, or enclosure (805), into which anode exhaust is provided via injection apertures, or slits for fuel exhaust (133), to mix the anode exhaust and cathode exhaust ([Figures 18A-18C and 20; [0107]-[0024]).

As for claim 3, the arcuate body (805) comprises a toroidal conduit, or lip (133A), having an arc measure of 360ᵒ (Figure 18A-C).

Regarding claim 13, Venkataraman teaches that the fuel cell stack comprises a solid oxide fuel cell ([0001]).

With regard to claim 15, Venkataraman teaches passing a second portion of the anode exhaust (31) past the arcuate body (as in bypassing the arcuate body) and providing into the fuel inlet stream (29) (Figure 20, [0143]).


Regarding claim 17, Venkataraman teaches that the fuel inlet stream comprises pure hydrogen or a hydrocarbon ([0002]); the arcuate body (801) has a measure of 360ᵒ (Figure 18A); the ATO (10A) surrounds the anode recuperator (137); and the ATO injector (801) including the arcuate body (803) is located above the ATO (10A) and recuperator (137) (Figures 18A-C).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman.
The teachings of Venkataraman as discussed above are incorporated herein.
Venkataraman teaches the system of claim 1, see above, but fails to teach that the arcuate body has an arc measure of from about 130ᵒ to about 180ᵒ.
However, the examiner finds that it would have been obvious to make the arcuate body of Venkataraman smaller, such as half the size or 180ᵒ, in order to fit additional components in the fuel cell system as depicted in Figures 18A-C. It has been held that mere changes in size, proportion, or shape of components is within the ordinary level of skill in the art. MPEP 2144.04 IV A, B

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman as applied to claim 17 above, and further in view of Jahnke (US 2021/0218044).
The teachings of Venkataraman as discussed above are incorporated herein.
Venkataraman teaches the method of claim 17, see above.
Venkataraman fails to teach a carbon dioxide separator fluidly connected to the anode exhaust conduit.
Jahnke teaches a carbon dioxide separator, or carbon dioxide separator assembly (22), connected to the anode exhaust stream (20) of a fuel cell stack (10) (Figure 1B). Jahnke further teaches that it is desirable to include a carbon dioxide separator in a fuel cell system in order to reduce carbon dioxide emissions ([0004]-[0005]).
It would have been obvious to the skilled artisan at the time of the invention to include a carbon dioxide separator in a fuel cell system of Venkataraman such as suggested by Jahnke in order to reduce carbon dioxide emissions.

With regard to the relative placement and connections of the carbon dioxide separator in claims 19 and 20, the examiner finds that rearrangement of parts of Venkataraman in view of Jahnke, for example to ensure that sufficient carbon dioxide is removed from the anode exhaust stream, is within the ordinary level of skill in the art. MPEP 2144.04 VI C

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Jahnke.
The teachings of Venkataraman as discussed above are incorporated herein.
Venkataraman teaches a fuel cell system including the first six limitations of claim 19 as overlapping with claim 1, see above.
Venkataraman fails to teach a carbon dioxide separator fluidly connected to the anode exhaust conduit.
Jahnke teaches a carbon dioxide separator, or carbon dioxide separator assembly (22), connected to the anode exhaust stream (20) of a fuel cell stack (10) (Figure 1B). Jahnke further teaches that it is desirable to include a carbon dioxide separator in a fuel cell system in order to reduce carbon dioxide emissions ([0004]-[0005]).
It would have been obvious to the skilled artisan at the time of the invention to include a carbon dioxide separator in a fuel cell system of Venkataraman such as suggested by Jahnke in order to reduce carbon dioxide emissions.

With regard to the relative placement and connections of the carbon dioxide separator in claims 19 and 20, the examiner finds that rearrangement of parts of Venkataraman in view of Jahnke, for 

With further regard to claim 20, Venkataraman further teaches an anode exhaust cooler heat exchanger, or anode cooler (100), to heat an air inlet stream (314); and a mixer, or fuel inlet line (29), to mix the anode exhaust (121) with fuel inlet stream ([0138]). Regarding the relative connections to the carbon dioxide separator, see above.



Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the claimed subject matter.
With regard to claims 4 and 5, while Venkataraman anticipates the arcuate toroidal conduit of claim 3, Venkataraman fails to teach or fairly suggest additional inner apertures as required by claim 4.

As for claims 6-12, while Venkataraman anticipates the system of claim 3, Venkataraman fails to teach or fairly suggest a valve configured to control anode exhaust through a supply tube. Since claims 

It is noted that Kakuwa (US 2018/0301718) teaches a similar injector (20) to the claimed ATO injector (Figure 3). However, Kakuwa fails to teach or fairly suggest the allowable limitations as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729